Citation Nr: 1760526	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right hip disorder, including as due to service-connected residuals of a compression fracture of T12-L1.

5.  Entitlement to service connection for an acquired psychiatric disorder, including a mood disorder and depression, including as due to service-connected residuals of a compression fracture of T12-L1.

6.  Entitlement to a higher rating for residuals of a compression fracture of T12-L1, currently evaluated as 20 percent disabling.

7.  Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to January 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A December 2008 rating decision denied service connection for degenerative arthritis of the hip, bilaterally.  In August 2009, the Veteran submitted a written statement and new medical evidence regarding his right hip.

An October 2009 rating decision denied service connection for a right knee disorder.

A January 2012 decision denied service connection for psychiatric and right hip disorders due to the Veteran's service-connected compression fracture of the thoracolumbar spine, a rating higher than 20 percent for the compression fracture residuals, and a TDIU.

New and material evidence was received within one year of issuance of the December 2008 rating decision to preclude finality pursuant to 38 C.F.R. § 3.156(b) (2017); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The Board will consider the Veteran's right hip disability claim on a de novo basis.

A March 2015 rating decision denied a rating higher than 20 percent for the compression fracture residuals of the Veteran's thoracolumbar spine.

An October 2015 rating decision denied service connection for tinnitus and bilateral hearing loss.

The Veteran requested to testify during a hearing before the Board.  See 8/6/12 VA Form 9, Appeal to Board of Appeals.  In September 2016, his attorney stated that the Veteran did not want a hearing.  See 9/19/16 VA 9 Appeal to Board of Appeals.  The Board considers the Veteran's hearing request withdrawn and that all due process requirements were met regarding his hearing request.  38 C.F.R. § 20.700(e) (2017).

The issue of entitlement to a temporary total rating based upon total right hip replacement surgery in June 2013 has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See 6/28/13 VA Form 21-4138, Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for psychiatric and right hip disorders, an increased rating for the residuals of the compression fracture, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Current bilateral hearing loss and tinnitus had their onset in active service.

2.  A current right knee disorder, variously diagnosed as degenerative joint disease and patellofemoral pain syndrome (chondromalacia of the patella femoral joint), is due to a disease or injury during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C. §§ 1101, 1131, 1112(a), 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1131, 1112(a), 1137, 5107; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

3.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C. § 1131; 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including arthritis and sensorineural hearing loss as a disease of the nervous system.  Tinnitus, as an organic disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The record shows bilateral hearing loss consistent with VA regulations.  The examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally.  Additionally, the Veteran competently reported tinnitus at an August 2015 VA examination that is during the appeal period.  See 9/9/15 C&P Exam. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

The Veteran's service treatment records do not discuss hearing loss or tinnitus.  His Report of Transfer or Discharge (DD Form 214) shows that his main occupation in service was tactical wire operations specialist and that his last duty assignment was with a field artillery unit.  He reported noise exposure as a communications specialist in a field artillery unit.  See 6/25/15 VA 21-526EZ Fully Developed Claim.  The Veteran reported a gradual loss of hearing and constant tinnitus and described noise exposure to gunfire and explosives in service.  See 6/25/15 Medical Treatment Record Government Facility, page 2; 9/9/15 C&P Exam.  He is competent to report observable symptoms of hearing loss disability, such as decreased hearing and ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno, 6 Vet. App. at 470.

There is no documentation of any pertinent complaints for many years after service.  On the other hand, the Veteran had noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The June 2015 VA outpatient audiology record reflects the Veteran's report of a gradual loss of hearing and communication difficulties associated with a hearing loss.  See 6/25/15 Medical Treatment Record Government Facility, page 2.  He also complained of constant bilateral subjective tinnitus.  The Veteran gave a history of noise exposure from gunfire and explosions.  Mild to moderate bilateral hearing loss was diagnosed.

The August 2015 VA audiology examination report includes the Veteran's report of noise exposure from weapons firing and that he used hearing protection and did not participate in combat activity.  He had problems with a constant ringing due to his field artillery exposure in the 1980s.  The examiner found that the Veteran's tinnitus was likely a symptom associated with his bilateral hearing loss.

The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or related to military noise exposure.  The examiner explained that the Veteran did not serve in combat, and that there was no evidence of hearing or tinnitus complaints during service, and no audiogram data available to confirm or deny hearing loss at separation.  Therefore, the examiner concluded that the Veteran's current hearing loss and tinnitus were less likely than not due to active service.

The examiner did not explain why military noise exposure was insufficient to cause bilateral hearing loss, other than the absence of complaints of hearing loss or tinnitus in the service treatment records, and no evidence to confirm or deny hearing loss at separation.

The August 2015 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing and tinnitus problems in the Veteran's service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23, 38-39 (2007) (finding a medical opinion is inadequate, if it relies on the silence of the service treatment records without consideration of a veteran's competent reports).

Based on the evidence of record, including the credible statements provided by the Veteran, he spent a good part of his military career working in artillery noise while in active service, a setting in which he was exposed to considerable acoustic trauma.  His exposure to acoustic trauma in service is established as consistent with the types, places, and circumstances of his service.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records that is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (listing organic diseases of the nervous systems, which has been interpreted to include sensorineural hearing loss and tinnitus, as a chronic diseases).

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral sensorineural hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Right Knee

Contentions

The Veteran contends he has a right knee disorder, including degenerative joint disease, due to an injury in service or, alternatively, to his service-connected compression fracture of T12-L1.  See 8/28/09 VA 21-4138 Statement in Support of Claim; 8/6/12 Form 9.

Analysis

Service treatment records include a September 1982 referral for orthopedic evaluation indicating that the Veteran a two-day history of knee pain and swelling.  2/3/02 STR Medical, pages 67-68.  He had mild effusion of the right knee, McMurray's sign was questionable, there was a positive medial collateral ligament test, and lateral collateral ligament laxity.  Id. at 50.  The provisional diagnosis was a need to rule out a meniscal tear and bilateral chondromalacia.

The post service medical evidence includes a January 2002 report of a magnetic resonance image (MRI) of the Veteran's right knee performed by VA to evaluate a torn anterior cruciate ligament.  See 7/19/02 Medical Treatment Record Government Facility, page 2.  He described pain in the right knee after he twisted it and reported that it gave way and buckled and he had medial joint line pain.  The radiologist's impression was fluid primarily along the lateral joint margin.  It was thought that there may be a small radial tear that was poorly demonstrated on 
MRI that explained the findings of the fluid.  Medial meniscus collateral ligaments and anterior and cruciate ligaments were intact and the examiner did not find cause for the medial joint tenderness.

A January 2002 VA outpatient record reflects that X-rays of the Veteran's right knee showed mild degenerative joint disease.  See 4/19/02 Medical Treatment Record Government Facility, page 14.  An April 2002 VA orthopedic clinic note indicates that he had a mild right knee with degenerative joint disease.  Id. at 1.

A January 2004 private medical report of a MRI of the Veteran's right knee revealed mild joint effusion, an interim meniscal tear and edema in the posterior medial and posterior lateral meniscus, and mild thinning of the patella articular surface.  See 8/12/09 Medical Treatment Record Non-Government Facility, page 31.

In June 2009, the Veteran reported receiving VA medical treatment for his right knee since 2005 and that he had right knee surgery by Dr. G.  See 7/22/09 VA 
21-4138 Statement in Support of Claim.

A June 2009 statement from the Veteran's VA physician is to the effect that the Veteran's back pain was worsening with aging and that the Veteran developed right knee arthritis that was related to his back pain.  See 8/28/09 Medical Treatment Record Government Facility.

An August 2009 VA physician-examiner diagnosed the Veteran with right knee osteoarthritis and chondromalacia patella, but did not address the etiology of those knee disorders.

In November 2009, the Veteran's VA physician attributed the right knee disability to the Veteran's 1981 injury in service.  See 2/11/11 Medical Treatment Record Government Facility.

In June 2012, a VA physician-assistant opined that the Veteran's right knee degenerative joint disease was less likely as not incurred in active service.  The examiner's rationale was that the Veteran had findings consistent with normal wear and tear injury of both knees.  There was no compelling objective evidence to correlate the degenerative changes in his knees with his complaints while in the service.  

In April 2013, Dr. K.R., a chiropractor, noted that he treated the Veteran since 2011 for severe low back pain radiating to both hips.  See 4/30/13 Third Party Correspondence.  The Veteran reported pain and difficulty with his low back and both knees since active service.

In support of his claim, the Veteran submitted a lengthy June 2017 private medical opinion prepared by D.B.M., Jr., M.D., an orthopedic surgeon.  See 7/31/17 Medical Treatment Record Non-Government Facility, page 4.  Dr. D.M. reviewed the Veteran's service and post service medical records and conducted a telephonic interview with the Veteran.  The Veteran reported having several knee injuries in service but no longer recalled any specific injury.  He wore a knee brace for decades and had a problem with his knee bucking, especially when going down stairs, for many years.  The Veteran said VA would not treat him until he lost weight, and that he gained a significant amount of weight due to his immobility and was markedly obese.  The Veteran had arthroscopic surgery in 1996 and his knee continued to be more painful.

Dr. D.M. opined that it was at least as likely as not that the Veteran's present right knee patella femoral pain syndrome (chondromalacia of the patella femoral joint) developed as a result of his injury sustained while he was in service.  Dr. D.M. explained that the September 21, 1982 service treatment records document clinical findings of patellofemoral symptoms, and were compatible with a diagnosis of chondromalacia of the patella.  The Veteran stated that he injured his right knee several times while in the military and did not recall the specific injuries at this time.  He underwent arthroscopic surgery for his right knee in 1996.  The Veteran stated that his knee pain was always over the anterior aspect of his knee (under the patella) and that, for decades, he wore a brace on his right knee in particular.  That brace helped his knee feel more stable as he has experienced knee buckling over the years.

Here, the evidence in favor of the claim includes the November 2009 statement from the Veteran's VA physician that the right knee disability related to the injury in service in and Dr. D.M.'s June 2017 opinion that it was at least as likely as not that the Veteran's present right knee patella femoral pain syndrome (chondromalacia of the patella femoral joint) developed as a result of his injury sustained while he was in service. 

On the other hand, in June 2012, the VA physician assistant did not find that the Veteran's right knee degenerative joint disease was as likely as not due to active service.  Her statement is credible and relevant. 

However, given Dr. D.M.'s medical expertise, and when considered in conjunction with the November 2009 VA physician's statement, and his extended clinical relationship with the Veteran, the Board finds this opinion more probative and persuasive than that of the June 2012 VA examiner.

As the probative evidence reflects that the Veteran injured his right knee during active service, has a current right knee disability, variously diagnosed as degenerative joint disease and patella femoral pain syndrome (chondromalacia of the patella femoral joint), and the most probative medical opinion of record links the current disability to service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current right knee disorder are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing is granted.

Service connection for tinnitus is granted.

Service connection for a right knee disorder, variously diagnosed as degenerative joint disease and patella femoral pain syndrome (chondromalacia of the patella femoral joint), is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

Records

The Veteran submitted a June 2010 letter from the Social Security Administration (SSA) advising that a favorable decision was made in his case.  See 6/24/10 SSA/SSI Letter.  In response to a SSA Data Process Inquiry for Social Security Administration (SSA) records, the SSA indicated that the Veteran's Social Security number was unverified, his name did not match the number, and no records were obtained.  See 10/11/16 Medical Treatment Records Furnished by SSA.  

However, in October 2017, the Veteran's attorney provided a copy of the June 2010 administrative decision in which the Veteran was found totally disabled and eligible for SSA benefits since December 2004.  See 10/16/17 SSA/SSI Letter.  The Board notes that the records considered by the SSA in its award of disability benefits are to be associated with the Veteran's electronic file prior to consideration of his claims.  38 C.F.R. § 3.159 (c)(2) (2017); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim").

Further, the Veteran requested that VA obtain records of his treatment since 
2010 by Care Medical.  See 1/3/17 VA 21-4142 Authorization for Release of Information.  The AOJ made some effort to get the records, but they do not appear to be in his claims file.  See 2/5/17 VA 21-0820 Report of General Information.  Another effort to obtain the records requested by the Veteran should be made.

The Veteran also requested VA to obtain records of his medical treatment for right hip replacement surgery by Dr. B.G.B. from March to June 2013, and at South Georgia Medical Center and Heritage House Nursing Home in June 2013.  
See 6/28/13 VA 21-4142.  He noted relevant chiropractic treatment at Mink Chiropractic in Valdosta, Georgia, to which he was referred by VA.  See 3/9/15 VA 21-4138 Statement in Support of Claim.  In April 2013, Dr. K.R., the chiropractor at that facility, stated that he treated the Veteran since 2011.  The private medical records identified by the Veteran were not obtained by VA.

Recent medical records regarding the Veteran's VA treatment since September 2016 should be obtained.

Psychiatric and Right Hip Disorders

The Veteran asserts he has a mood disorder due to his service-connected residuals of a compression fracture of T12-L1.  See 5/19/09 VA 21-4138 Statement in Support of Claim.  

In November 2009, a VA social worker/nurse practitioner stated that the Veteran had a mood disorder (depression) due to his medical condition of chronic low back and right knee pain.  See 12/21/09 Third Party Correspondence.  

A February 2011 VA examiner diagnosed the Veteran with a substance-induced mood disorder caused by, or a result of, the Veteran's alcohol and drug use and unrelated to his residuals of a compression fracture.  The examiner stated that the Veteran did not meet diagnostic criteria for a mood disorder due to chronic low back pain related to his service-connected residuals of a compression fracture of T12-L1.  The examiner did not consider if the Veteran's compression fracture disability aggravated the Veteran's psychiatric disability.

An October 2016 VA psychiatry medication management note, prepared by a nurse practitioner, includes a psychiatric diagnosis of a mood disorder due to general medical condition chronic pain syndrome and lumbosacral spondylosis.  See 10/11/16 CAPRI, page 1.  This suggests that the Veteran has a psychiatric disability that may be due, at least in part, to service-connected disability.

The Veteran further asserts that he has right hip disorder due to his service-connected compression fracture.  See 8/28/09 VA 21-4138 Statement in Support of Claim.  

X-rays of the Veteran's hips taken by VA in January 2008 showed bilateral degenerative arthritis, severe on the right side.  See 8/27/08 Medical Treatment Record Government Facility.

Clinicians have offered differing opinions as to the etiology of the Veteran's hip arthritis.

An October 2008 VA examiner opined that the Veteran's bilateral hip degenerative arthritis was less likely as not (less than 50/50 probability) caused by or a result of his service-connected residuals compression fracture T12-L1 condition.  The examiner's rationale was that there was no objective evidence to support a relationship between these conditions based on the medical record and literature review.  The examiner did not address if the right hip disorder was aggravated by the service-connected residuals of a compression fracture.

In June 2009, the Veteran's VA physician stated that the Veteran's back pain was worsening with aging and that he developed right hip arthritis that was related to his back pain.  See 8/28/09 Medical Treatment Record Government Facility.

A March 2010 VA examiner opined that there was no causal relationship identified between a compression fracture at T12 and L1 and the Veteran's current osteoarthritis in the right hip.  The examiner stated that it was possible that the Veteran compensated significantly for his lower back disability that caused an increase in strain on the right hip.  However the Veteran was also morbidly obese and had chronic right knee problems, either of which should also be responsible for early degeneration of the right hip.  The examiner concluded that it was less likely as not that the Veteran's right hip condition was proximately due to the compression fractures of T12 and L1.  The examiner did not address if the residuals of the compression fracture aggravated the right hip disability.

In April 2013, the Veteran's VA physician stated that, lately, the Veteran developed bilateral hip pain that, in the doctor's opinion, was related to his chronic low back pain.  See 4/30/13 Third Party Correspondence.

In April 2013, Dr. K.R., the chiropractor at Mink Chiropractic, noted that he treated the Veteran since 2011 for severe low back pain radiating to both hips.  See 4/30/13 Third Party Correspondence.  The Veteran reported pain and difficulty with his low back and both knees since active service.  Dr. K.R. opined that the Veteran's low back and hip problems began with highly physical duties in service.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2017).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the February 2008, March 2010, and February 2011 examination reports did not provide a rationale for the causation opinion or provide an aggravation opinion, the Board finds it insufficient to decide this issue.  Additionally, the Board finds the 2008, 2010, and 2011 VA examination reports are too vague.  As such, the Veteran should be afforded a new VA examination by a physician, to determine if his service-connected residuals of a compression fracture disability caused or aggravated a psychiatric or right hip disability.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c) (2017).

Residuals of a Compression Fracture

The September 2016 VA examiner noted the Veteran's report of severe back pain that he rated as an 8 or 9 on a pain scale of 1 to 10.  Range of motion of the Veteran's thoracolumbar spine was forward flexion to 75 degrees with pain in all ranges of motion.  The examiner stated that it was "impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time."  The examiner noted that the Veteran regularly used a walker and cane and opined that the Veteran's thoracolumbar spine did not impact his ability to work, but did not provide any reasons for her opinion.  

The examiner did not indicate whether there was additional functional limitation in terms of the degree of additional limitation due to thoracolumbar spine pain.  The examination report does not meet the requirements stated in Mitchell v. Shinseki, 
25 Vet. App. 32, 44 (2011) (stating the examiner must make a clear notation regarding "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain").

In June 2017, the Veteran told Dr. D.M. that he took prescription pain medication and regularly used a TENS unit and heating pad for back pain.  The Veteran reported radiating back pain to his buttock and down his posterior thigh and calf to his feet without numbness.  

A new examination is needed to determine the current severity and all manifestations of the Veteran's service-connected residuals of a compression fracture of T12-L1.

TDIU

In November 2009, the VA social worker/nurse practitioner stated the Veteran had a mood disorder (depression) due to his medical condition/ chronic low back and right knee pain and was unable to maintain employment since 2005 due to these disabilities.  See 12/21/09 Third Party Correspondence.  

In May 2010, the Veteran reported that he was unable to work due to right hip and knee and low back pain and a mood disorder.  See 5/2/10 V 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  More recently, he contended that he was unable to work due to back pain.  See 7/6/16 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, page 4.  

In June 2017, Dr. D.M. opined that the Veteran was totally disabled and unable to work due to his service-connected compression fracture of T12-L1.  See 7/31/17 Medical Treatment Record Non-Government Facility, page 26.

In the case of a claim for a TDIU, the Board may not reject that claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran's service-connected residuals of a compression fracture of T12-L1 are currently evaluated as 20 percent disabling.  Given the Board's determination herein, that grants service connection for bilateral hearing loss, tinnitus, and right knee disabilities, the AOJ will assign initial ratings for these disabilities.  As such, the Board will defer consideration of TDIU until implementing action are taken by the AOJ.

The matter to be considered is whether the Veteran's service-connected disabilities render him unemployable.  Here, the Board finds that the Veteran should be assessed by the appropriate specialists to produce evidence on the impact of his service-connected disabilities on his ability to secure or obtain substantially gainful employment.  

If the Veteran does not meet the percentage requirements for a TDIU, VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16 (a), (b) (2017).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all records of the Veteran's VA medical treatment since September 2016.

2. Obtain all records of the Veteran's private medical treatment for his total right hip replacement by Dr. B.G.B. from March to June 2013, and at South Georgia Medical Center, and at Heritage House Nursing Home (rehabilitation treatment) in June 2013, and by Care Medical since 2010, and Mink Chiropractic since 2011 (to which VA referred the Veteran).  Request authorization from the Veteran, if necessary.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. Obtain all records considered in conjunction with the June 2010 SSA decision, and any subsequent determinations, regarding the Veteran's claim for disability.  If the SSA records are unavailable, document all attempts and responses in the claims file and notify the Veteran of this and request that he submitted them to VA, if in his possession.

4. After completing the development requested in 
#1-3 above, schedule the Veteran for 
VA orthopedic and psychiatric examinations performed by physicians (preferably an orthopedist and psychiatrist) to determine whether any current right hip or psychiatric disability is related to a disease or injury in service.  (Due to conflicting competent evidence, as noted above, an examination performed in consultation with a physician is not acceptable.)  The claims file should be reviewed by the examiners to become familiar with the pertinent medical history of the psychiatric and right hip segments. 

a. The physician-examiners should opine whether it is at least as likely as not that any right hip or psychiatric disability, present since 2007 (right hip) or 2009 (psychiatric disability), is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected residuals of a compression fracture T12-L1, or service-connected right knee or hearing disabilities.

b. If not, is any right hip or psychiatric, disability at least as likely as not aggravated by service-connected residuals of the compression fracture T12-L1 disability, or by service-connected right knee or hearing disabilities?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of right hip or psychiatric disability prior to aggravation? 

c. The examiners must provide comprehensive reasons for each opinion. 

d. The Veteran is competent to report symptoms and observable history.

e. If the examiners are unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. Schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his residuals of a compression fracture of T12-L1 disability that measures both active and passive range of motion and in weight bearing and non-weight bearing. 

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance.

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Stating that this would require resorting to speculation without explaining why and what information, if any, is needed, is not acceptable

e. The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

f. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in February 2011 and March 2015.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant.

g. The examiner should also note any neurologic impairment associated with the residuals of the compression fracture of T12-L1 disability.  The severity of any associated disability, including that of the left and right lower extremities, if any, should be noted, including the nerves involved.

h. The examiner should provide a full description of the effects the thoracolumbar disability has had on the Veteran's ordinary daily activities over the course of the appeal period (since 2009), if any.

i. A comprehensive rationale for all opinions expressed must be provided in the report.

6. Request an appropriate specialist or specialists conduct an assessment (records only, no physical examination needed unless so determined by the specialist) to evaluate the impact of the Veteran's service-connected disabilities (right knee, bilateral hearing loss, tinnitus, and residuals of the compression fracture) on his ability to function in an occupational setting.  The claims file, including this remand, is be reviewed by the specialist to become familiar with his pertinent medical history. 

a. The specialist should assess the functional impairment caused by the Veteran's service-connected compression fracture of T12-L1, right knee, bilateral hearing loss, and tinnitus disabilities, on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  Comment on the effect of the Veteran's service-connected disabilities on his ability to function in an occupational environment and describe any identified functional limitations.  Focus and reflect on the functional impairments and how these impairments impact occupational and employment activities.  

b. As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

c. A comprehensive rationale for all opinions expressed must be provided in the report.

7. If, after assigned initial ratings for the right knee and hearing disabilities, the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

8. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


